   Case 9:17-cv-00050-DLC-JCL Document 151-2 Filed 03/14/19 Page 1 of 5



                           EXHIBIT 1


Final Judgment and Order of Reprimand and Probation
       Case 9:17-cv-00050-DLC-JCL Document 151-2 Filed 03/14/19 Page 2 of 5




               BEFORE THE PRESIDING DISCIPLINARY JUDGE

    IN THE MATTER OF A MEMBER OF                     PDJ-2018-9110
    THE STATE BAR OF ARIZONA,
                                                     FINAL JUDGMENT AND
    MARC J. RANDAZZA,                                ORDER OF REPRIMAND
     Bar No. 027861                                  AND PROBATION

          Respondent.                                [State Bar No. 18-3420-RC]

                                                     FILED JANUARY 14, 2019

         Under Rules 54(h) and 57(b), Reciprocal Discipline, Ariz. R. Sup. Ct., 1 a

certified copy of the Supreme Court of Nevada’s Order Approving Conditional

Guilty Plea Agreement was received by the Presiding Disciplinary Judge (PDJ).

         The Order imposed a 12-month suspension, which was stayed for 18 months

subject to conditions. The conditions include the following terms: Respondent shall

have no new grievances out of conduct post-dating the date of the plea which results

in the imposition of discipline; 2) successfully complete during the period of

probation 20 hours of continuing legal education (CLE) in ethics in addition to any

yearly CLE requirements; 3) seek the advice and approval of an independent and

unaffiliated ethics attorney in the relevant jurisdiction before obtaining any conflict

of interest waivers during the period of probation; 4) pay actual costs of disciplinary



1
    Unless otherwise stated, all rule references are to the Ariz. R. Sup. Ct.

                                             1
    Case 9:17-cv-00050-DLC-JCL Document 151-2 Filed 03/14/19 Page 3 of 5



proceeding including $2,500.00 under SCR 120. The suspension was for Mr.

Randazza’s failure to avoid conflict of interests with clients and failure to advise the

client of their right to seek the advice of independent counsel regarding a promissory

note.

        Notice of the filing of that Order was issued to the parties on November 11,

2018, in compliance with Rule 57(b)(2). Under Rule 57(b)(3), the PDJ “shall impose

the identical or substantially similar discipline” unless Bar Counsel or Respondent

establishes by preponderance of the evidence one of the four elements listed under

that rule. Both the State Bar and Mr. Randazza filed responses. The State Bar asserts

under Rule 57(b)(3), no factors are applicable, and a sanction of reprimand and

probation are appropriate under the facts of this matter. Mr. Randazza asserts

suspension in this matter is not warranted and would in fact be punitive. He states

the appropriate resolution in this matter is to stay these proceedings until successful

completion his term of probation in Nevada and to then dismiss this matter. In the

alternative, Mr. Randazza requests a reprimand, or at most, be placed on probation

with no additional terms.

        Arizona does not recognize a stayed suspension subject to conditions. Rule

60, Ariz. R. Sup. Ct. Therefore, the imposition of an identical sanction is not

appropriate and a suspension in Arizona may not be stayed in favor of probation.




                                           2
    Case 9:17-cv-00050-DLC-JCL Document 151-2 Filed 03/14/19 Page 4 of 5



        We are reminded that the objective of lawyer discipline proceedings is to

protect the public, the profession, and the administration of justice, and not to punish

the lawyer. In re Neville, 147 Ariz. 106, 708 P.2d 1297. Imposing a reprimand and

probation serves to advise the Bar and the public that Mr. Randazza engaged in

conduct that violated the Rules of Professional Conduct. It serves the purpose of

protecting the public, the integrity of the profession, educating other lawyers, and

instilling confidence in the integrity of the disciplinary process. A reprimand and

eighteen (18) months of probation is substantially similar discipline

        Now Therefore,

        IT IS ORDERED imposing reciprocal discipline of reprimand and eighteen

(18) months of probation upon Respondent, MARC J. RANDAZZA, Bar No.

027861, effective immediately.

        IT IS FURTHER ORDERED Mr. Randazza shall be placed on probation

for eighteen (18) months to run concurrently with the terms and conditions as set

forth in the Nevada Order Approving Guilty Plea Agreement dated October 10,

2018.

        IT IS FURTHER ORDERED Mr. Randazza shall be responsible for the

costs associated with this matter in the amount of $1,200.00.

              DATED this 14th day of January 2019.

                                         William J. O’Neil
                                 William J. O’Neil, Presiding Disciplinary Judge

                                           3
    Case 9:17-cv-00050-DLC-JCL Document 151-2 Filed 03/14/19 Page 5 of 5



Copy of the foregoing e-mailed/mailed
this 14th day of January 2019, to:

Jon Weiss                                   Maret Vessella
Lewis Roca Rothgerber Christie LLP          Chief Bar Counsel
201 E. Washington Street, Suite 1200        State Bar of Arizona
Phoenix, AZ 85004-2595                      4201 North 24th Street, Suite 100
Email: jweiss@lrrc.com                      Phoenix, AZ 85016-6288
Respondent’s Counsel                        Email: LRO@staff.azbar.org

by: AMcQueen




                                        4
